Case 0:20-cv-60428-RAR Document 22 Entered on FLSD Docket 06/26/2020 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                          CASE No. 0:20-cv-60428

  RYAN TURIZO,

          Plaintiff,

  vs.

  JPMORGAN CHASE & CO.,

        Defendant.
  ____________________________________________/

        JOINT STIPULATION OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

          Plaintiff RYAN TURIZO and defendant JPMORGAN CHASE BANK, N.A., erroneously

  named as JPMORGAN CHASE & CO., by and through their respective undersigned counsel,

  pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby file this Joint Stipulation of

  Voluntary Dismissal without Prejudice of the above styled action. Plaintiff and Defendant shall

  each bear their own attorneys’ fees and costs. All parties have reviewed this stipulation.

  DATED: June 25, 2020

   /s/ Jibrael S. Hindi                                 /s/Brian C. Frontino
  JIBRAEL S. HINDI, ESQ.                               BRIAN C. FRONTINO, ESQ
  Florida Bar No.: 118259                              Florida Bar No.: 95200
  E-mail:jibrael@jibraellaw.com                        Stroock & Stroock & Lavan LLP
  THOMAS J. PATTI, ESQ.                                200 S. Biscayne Blvd.
  Florida Bar No.: 118377                              31st Floor
  E-mail:tom@jibraellaw.com                            Miami, FL 33131
  The Law Offices of Jibrael S. Hindi                  Phone: (305) 358-9900
  110 SE 6th Street, Suite 1744                        Fax: (305) 789-9302
  Fort Lauderdale, Florida 33301                       Email: bfrontino@stroock.com
  Phone: 954-907-1136
  Fax: 855-529-9540

  COUNSEL FOR PLAINTIFF                                COUNSEL FOR DEFENSE




                                             Page 1 of 1
